           Case 1:20-cv-09412-JPC Document 9 Filed 04/16/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 EON STRUTHERS,

                                Plaintiff,

                    -against-                                      20-cv-9412 (JPC)

 DEPARTMENT OF CORRECTIONS;                                            ORDER
 CYNTHIA BRANN; PATSY YANG;
 MARGARET EGAN,

                                Defendants.

JOHN P. CRONAN, United States District Judge:

       On December 23, 2020, the Court ordered Plaintiff Eon Struthers to file a second amended

complaint that complied with the standards outlined in the Court’s Order. Dkt. 8. The Court

ordered Plaintiff to submit his second amended complaint to the Pro Se Intake Unit within sixty

days of December 23, 2020. Id. The Court explained that if Plaintiff failed to comply, and could

not show good cause to excuse such failure, the complaint would be dismissed for failure to state

a claim upon which relief may be granted. Id.

       Plaintiff has not complied with the Court’s December 23, 2020 Order and has not filed a

second amended complaint. Within thirty days of the date of this Order, Plaintiff must show cause

why the complaint should not be dismissed for failure to state a claim upon which relief may be

granted and for failure to prosecute this action. Plaintiff may do this by sending a letter to the

Court’s Pro Se Intake Unit. If Plaintiff fails to do so, the Court will dismiss the complaint and

direct the Clerk of Court to close this case without further notice.

       The Clerk of Court is respectfully directed to mail a copy of this Order to Plaintiff.

SO ORDERED.

Dated: April 16, 2021                               __________________________________
       New York, New York                                    JOHN P. CRONAN
                                                           United States District Judge
